IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                 January 2022 Term                    FILED
                                                                 June 10, 2022
                                                                   released at 3:00 p.m.
                                    No. 18-0363                EDYTHE NASH GAISER, CLERK
                                                               SUPREME COURT OF APPEALS
                                                                    OF WEST VIRGINIA




                        LAWYER DISCIPLINARY BOARD,
                                 Petitioner

                                         v.

                             PATRICK DOHENY,
                      A Member of the West Virginia State Bar,
                                   Respondent.


                           Lawyer Disciplinary Proceeding

           RECOMMENDED DECISION REJECTED AND REMANDED
         ________________________________________________________

                              Submitted: May 18, 2022
                                Filed: June 10, 2022

Rachael L. Fletcher Cipoletti, Esq.                  Patrick J. Doheny, Jr., Esq.
Chief Lawyer Disciplinary Counsel                    Self-Represented Litigant
Andrea J. Hinerman, Esq.                             Pittsburgh, Pennsylvania
Senior Lawyer Disciplinary Counsel                   Respondent
Office of Lawyer Disciplinary Counsel
Charleston, West Virginia
Counsel for Petitioner


JUSTICE ARMSTEAD delivered the Opinion of the Court.

JUSTICE WALKER concurs and reserves the right to file a separate opinion.

JUSTICE WOOTON dissents and reserves the right to file a separate opinion.
                              SYLLABUS BY THE COURT


              1.     “This Court is the final arbiter of legal ethics problems and must make

the ultimate decisions about public reprimands, suspensions or annulments of attorneys’

licenses to practice law.” Syl. Pt. 3, Committee on Legal Ethics v. Blair, 174 W. Va. 494,

327 S.E.2d 671 (1984).



              2.     “A de novo standard applies to a review of the adjudicatory record

made before the Committee on Legal Ethics of the West Virginia State Bar [currently, the

Hearing Panel Subcommittee of the Lawyer Disciplinary Board] as to questions of law,

questions of application of the law to the facts, and questions of appropriate sanctions; this

Court gives respectful consideration to the Committee’s recommendations while ultimately

exercising its own independent judgment. On the other hand, substantial deference is given

to the Committee’s findings of fact, unless such findings are not supported by reliable,

probative, and substantial evidence on the whole record.” Syl. Pt. 3, Committee on Legal

Ethics of the West Virginia State Bar v. McCorkle, 192 W. Va. 286, 452 S.E.2d 377 (1994).



              3.     “The exclusive authority to define, regulate and control the practice

of law in West Virginia is vested in the Supreme Court of Appeals.” Syl. Pt. 1, State ex

rel. Askin v. Dostert, 170 W. Va. 562, 295 S.E.2d 271 (1982).



              4.     “The authority of the Supreme Court to regulate and control the

practice of law in West Virginia, including the lawyer disciplinary process, is constitutional

                                              i
in origin. W. Va. Const. art. VIII, § 3.” Syl. Pt. 2, Lawyer Disciplinary Board v. Kupec,

202 W. Va. 556, 505 S.E.2d 619 (1998).



              5.     “The principle [sic] purpose of attorney disciplinary proceedings is to

safeguard the public’s interest in the administration of justice.” Syl. Pt. 3, Daily Gazette

Co., Inc. v. Committee on Legal Ethics of the West Virginia State Bar, 174 W. Va. 359,

326 S.E.2d 705 (1984).



              6.     “Under West Virginia Constitution art. III, § 17, which provides that

‘The courts of this State shall be open,’ there is a right of public access to attorney

disciplinary proceedings.” Syl. Pt. 4, Daily Gazette Co., Inc. v. Committee on Legal Ethics

of the West Virginia State Bar, 174 W. Va. 359, 326 S.E.2d 705 (1984).




                                             ii
ARMSTEAD, J.:


              This matter involves a reciprocal lawyer disciplinary action against

Respondent Patrick Doheny (hereinafter “Mr. Doheny”), a member of the West Virginia

State Bar, pursuant to Rule 3.20 of the West Virginia Rules of Lawyer Disciplinary

Procedure. The Office of Lawyer Disciplinary Counsel (hereinafter “ODC”) filed a

“Notice of Reciprocal Disciplinary Action Pursuant to Rule 3.20 of the Rules of Lawyer

Disciplinary Procedure” (hereinafter “Notice”) as a result of discipline imposed upon Mr.

Doheny by the Disciplinary Board of the Supreme Court of Pennsylvania. Mr. Doheny

sought dismissal of the ODC’s reciprocal disciplinary action on the basis that the discipline

he received in Pennsylvania was private, not public. The Hearing Panel Subcommittee of

the Lawyer Disciplinary Board (hereinafter “HPS”) found that Rules 3.20(b) and 3.20(c)

of the Rules of Lawyer Disciplinary Procedure (hereinafter “Rules of LDP”) require a

lawyer to be publicly disciplined in a foreign jurisdiction in order for proceedings to be

instituted under our state’s rule regarding reciprocal discipline, and therefore determined

that both HPS and this Court are without subject matter jurisdiction to hear this matter.

Accordingly, the HPS recommended that this matter be dismissed for lack of subject matter

jurisdiction and that the record be sealed.



              Upon careful review of the briefs, the appendix record, the arguments of the

parties, and the applicable legal authority, we reject the recommendations of the HPS and

remand this matter for further proceedings consistent with this opinion.

                                              1
                       I. FACTS AND PROCEDURAL HISTORY

                Respondent is an attorney admitted to the bar of the Commonwealth of

Pennsylvania and the West Virginia State Bar. 1 On October 5, 2011, he was involved in a

DUI-related motor vehicle accident in Pennsylvania in which his vehicle crossed the center

line of a roadway and collided with a motorcycle traveling in the oncoming direction. On

January 23, 2013, he was convicted in the Court of Common Pleas of Allegheny County,

Pennsylvania of (1) aggravated assault by motor vehicle while driving under the influence;

(2) driving under the influence of alcohol or controlled substance; (3) driving under the

influence of alcohol, high rate of alcohol; (4) driving under the influence of alcohol or

controlled substance, and (5) failure to keep right. 2 By letter dated February 13, 2013, Mr.

Doheny self-reported his convictions to the ODC. Following this notification, the ODC

began investigating this matter under a complaint identified as I.D. No. 13-01-081.

According to Mr. Doheny, between February 2013 and April 2018, he provided the ODC

with periodic updates regarding his “ultimately-unsuccessful appeal of his DUI-related

criminal convictions, as well as disciplinary proceedings that Pennsylvania’s disciplinary

authorities later commenced on the basis of [his] DUI convictions.” 3 According to the


       1
        Respondent was admitted to the bar of the Commonwealth of Pennsylvania on
October 12, 2000 (PA I.D. No. 85547). Respondent was admitted to the West Virginia
State Bar on October 10, 2001 (W. Va. Bar No. 8799).
       2
           Respondent was acquitted of reckless driving.
       3
         According to the Notice, Mr. Doheny filed a direct appeal of his criminal
conviction, and the Superior Court of Pennsylvania affirmed his convictions by Order
(continued . . .)
                                         2
ODC, on September 23, 2015, the Chair of the Investigative Panel issued a stay on I.D.

No. 13-01-081 pending the resolution of Mr. Doheny’s underlying criminal charges and

Pennsylvania disciplinary proceedings.



              On or about January 5, 2017, Respondent was issued a Private Reprimand by

a three-member panel of Pennsylvania’s Disciplinary Board. By letter dated January 10,

2017, Respondent notified the ODC that he had been issued a Private Reprimand and

provided copies of related documents to the ODC. On April 24, 2018, the ODC filed its

Notice against Respondent. Because the West Virginia Rules of Lawyer Disciplinary

Procedure do not provide for a private reprimand, the ODC advised Respondent that it

would request that the Hearing Panel Subcommittee (hereinafter “HPS”) impose a sanction

similar to, but not identical to, the sanction that was imposed in Pennsylvania. Specifically,

paragraph 9 of the Notice provides:



                             9.     In the instant case, Senior Lawyer
              Disciplinary Counsel will request that the Hearing Panel
              Subcommittee refer this matter to [sic] Supreme Court of
              Appeals with a recommendation of a reprimand. The West
              Virginia Rules of Lawyer Disciplinary Procedure do not
              provide for a private reprimand as a permissible sanction. Rule

entered on April 29, 2015. Mr. Doheny also filed a Petition for Allowance of an Appeal
on the basis of newly discovered evidence obtained during his direct appeal, which was
denied by the Supreme Court of Pennsylvania on February 8, 2016. Thereafter, Mr.
Doheny filed a Petition for Post-Conviction Collateral Relief, in which he sought reversal,
in the form of an acquittal or new trial. By Order entered on June 5, 2017, the Court of
Common Pleas of Allegheny County dismissed Mr. Doheny’s Petition for Post-Conviction
Collateral Relief. Mr. Doheny appealed the dismissal of his Petition for Post-Conviction
Relief and, as of the time of filing the Notice, this appeal was still pending.
                                               3
              3.15 of the Rules of Lawyer Disciplinary Procedure
              [Permissible Sanctions] provides as follows:

              A Hearing Panel Subcommittee may recommend or the
              Supreme Court of Appeals may impose any one or more of the
              following sanctions for a violation of the Rules of Professional
              Conduct or pursuant to Rule 3.14: (1) probation; (2) restitution;
              (3) limitation on the nature or extent of future practice; (4)
              supervised practice; (5) community service; (6)
              admonishment; (7) reprimand; (8) suspension; or (9)
              annulment. When a sanction is imposed, the Hearing Panel
              Subcommittee or the Court shall order the lawyer to reimburse
              the Lawyer Disciplinary Board for the costs of the disciplinary
              proceeding unless the panel or the Court finds the
              reimbursement will pose an undue hardship on the lawyer.
              Willful failure to reimburse the Board may be punished as
              contempt of the Court.


              Furthermore, the Supreme Court of Appeals of West Virginia
              has held that “[u]nder the [West Virginia Constitution] art. III,
              § 17, which provides that ‘The courts of this state shall be
              open,” there is a right of public access to attorney disciplinary
              proceedings.” Daily Gazette Co. v. Committee on Legal
              Ethics, 174 W. Va. 359, 365, 326 S.E.2d 704, 711 (1984).
              Finally, Disciplinary Counsel will seek reimbursement of any
              costs associated with this proceeding.


              In its Notice, the ODC also advised Respondent of his right to request a

formal hearing. Paragraph 10 of the Notice provides that “[i]f Respondent intends to

request a formal hearing, Respondent must do so within thirty days of the date of this notice

by filing the same with the Office of Lawyer Disciplinary Counsel and provide a full copy

of the Pennsylvania disciplinary proceedings.”




                                             4
              On or about May 25, 2018, Respondent filed a “Motion to Dismiss Notice of

Reciprocal Disciplinary Action for Lack of Jurisdiction and to Seal Record of Proceedings”

with this Court. The ODC responded to the motion, and by order issued on October 4,

2018, this Court refused Respondent’s motion. On September 14, 2020, the ODC filed a

“Motion for Reciprocal Discipline” (hereinafter “Motion”). On or about October 8, 2020,

Respondent filed a “Response to [the ODC’s] Motion for Reciprocal Discipline and

Request to Dismiss Notice of Reciprocal Disciplinary Action and to Seal Record of

Pleadings.” By order issued on January 28, 2021, this Court again refused Respondent’s

motions to dismiss and seal the record.



              Subsequent to this Court’s January 28, 2021 order, the HPS entered a

Scheduling Order, but at a pre-hearing on May 26, 2021, the HPS determined that the

Scheduling Order had been improvidently entered.



              The HPS also determined that an evidentiary hearing was not necessary in

this matter but requested that the parties submit briefs on the “sole issue of subject matter

jurisdiction to hear this matter based upon a claim advanced by the Respondent that under

Rules 3.20(b) and 3.20(c) jurisdiction is only achieved when public discipline has been

rendered in a foreign jurisdiction.” On or about July 12, 2021, the ODC filed a brief in

which it argued that Mr. Doheny’s disciplinary order from Pennsylvania is a final

adjudication of misconduct, which established the jurisdiction of the HPS to “take action”

pursuant to Rule 3.20(a) of the Rules of LDP. On or about July 14, 2021, Mr. Doheny filed
                                             5
a brief maintaining that the HPS and this Court lack subject matter jurisdiction in this

matter because he has never been subject to public discipline in a foreign jurisdiction,

which he argued is a jurisdictional prerequisite for the imposition of reciprocal discipline.



              On October 4, 2021, the HPS issued its Recommended Decision in this

matter. 4 The HPS found that Rule 3.20 of the Rules of Lawyer Disciplinary Procedure is

a rule that confers subject matter jurisdiction and further, that Rules 3.20(b) and 3.20(c) of

the West Virginia Rules of Lawyer Disciplinary Procedure “require that a lawyer be

publicly disciplined in [a] foreign jurisdiction in order for proceedings to be instituted

under Rule 3.20, RLDP.” Because Respondent’s discipline in Pennsylvania was a Private

Reprimand, the HPS concluded that it and this Court are “without subject-matter

jurisdiction to hear this matter.” For that reason, the HPS recommended that this action be

dismissed and that the record in this matter be sealed.



              On November 2, 2021, the ODC objected to the Recommended Decision.




                             II. STANDARD OF REVIEW

              It is well-established that “[t]his Court is the final arbiter of legal ethics

problems and must make the ultimate decisions about public reprimands, suspensions or




       4
        Pursuant to Rule 3.20(a) of the Rules of LDP, the HPS issued its Recommended
Decision without conducting a formal hearing.
                                           6
annulments of attorneys’ licenses to practice law.” Syl. Pt. 3, Committee on Legal Ethics

v. Blair, 174 W. Va. 494, 327 S.E.2d 671 (1984).              With respect to the HPS

recommendations:

                      A de novo standard applies to a review of the
              adjudicatory record made before the Committee on Legal
              Ethics of the West Virginia State Bar [currently, the Hearing
              Panel Subcommittee of the Lawyer Disciplinary Board] as to
              questions of law, questions of application of the law to the
              facts, and questions of appropriate sanctions; this Court gives
              respectful consideration to the Committee’s recommendations
              while ultimately exercising its own independent judgment. On
              the other hand, substantial deference is given to the
              Committee’s finding of fact, unless such findings are not
              supported by reliable, probative, and substantial evidence on
              the whole record.

Syl. Pt. 3, Committee on Legal Ethics v. McCorkle, 192 W. Va. 286, 452 S.E.2d 377 (1994).



                                    III. DISCUSSION

              Mr. Doheny was admitted to the West Virginia State Bar on October 10,

2001, and therefore, he is subject to the disciplinary jurisdiction of this Court. Although

Mr. Doheny is subject to such jurisdiction, the issue of subject matter jurisdiction was

raised before the HPS, and that issue formed the basis of the HPS’s recommendation that

the instant matter be dismissed. The HPS concluded that HPS and this Court did not have

subject matter jurisdiction to hear this matter. The argument advanced by Mr. Doheny, in

support of the HPS’s recommendation, is that the ODC lacked subject matter jurisdiction

to seek reciprocal discipline against him because he has not been subject to public

discipline in any foreign jurisdiction.

                                            7
A.    RULES OF LAWYER DISCIPLINARY PROCEDURE


             On or about April 24, 2018, the ODC filed its Notice against Mr. Doheny,

and on or about September 14, 2020, the ODC filed its Motion against Dr. Doheny. Both

filings against Mr. Doheny sought reciprocal discipline pursuant to Rule 3.20 of the Rules

of LDP. Rule 3.20 provides as follows:

             (a)    A final adjudication in another jurisdiction, whether
             state or federal, of misconduct constituting grounds for
             discipline of a lawyer or a voluntary surrender of a license to
             practice in connection with a disciplinary proceeding shall, for
             the purposes of proceedings pursuant to these rules
             conclusively establish such conduct. Accordingly, a Hearing
             Panel Subcommittee may take action without conducting a
             formal hearing.

             (b)     Any lawyer who is a member, active or inactive, of The
             West Virginia State Bar against whom any form of public
             discipline has been imposed by the authorities of another
             jurisdiction, whether state or federal, or who voluntarily
             surrenders his or her license to practice law in connection with
             disciplinary proceedings in another jurisdiction, whether state
             or federal, shall notify the Office of Disciplinary Counsel of
             such action in writing ten days thereof. Failure to notify the
             Office of Disciplinary Counsel shall constitute an aggravating
             factor in any subsequent disciplinary proceeding.

             (c)     Upon receiving notice that a lawyer who is a member,
             active or inactive, has been publicly disciplined or has
             voluntarily surrendered his or her license to practice law in
             another jurisdiction, whether state or federal, Disciplinary
             Counsel shall, following an investigation pursuant to these
             rules, refer the matter to a Hearing Panel Subcommittee for
             appropriate action.

             (d)    If the lawyer intends to challenge the validity of the
             disciplinary order entered in the foreign jurisdiction with a
             disciplinary proceeding, the lawyer must request a formal

                                            8
              hearing and file with the Office of Disciplinary Counsel a full
              copy of the record of the disciplinary proceedings which
              resulted to imposition of the disciplinary order or the voluntary
              surrender of a license to practice law.

              (e)     At the conclusion of proceedings brought under this
              section, the Hearing Panel Subcommittee shall refer the matter
              to the Supreme Court of Appeals with the recommendation that
              the same discipline be imposed as was imposed by the foreign
              jurisdiction unless it is determined by the Hearing Panel
              Subcommittee that (1) the procedure followed in the foreign
              jurisdiction did not comport with the requirements of due
              process of law; (2) the proof upon which the foreign
              jurisdiction based its determination of misconduct is so infirm
              that the Supreme Court of Appeals cannot, consistent with its
              duty, accept as final the determination of the foreign
              jurisdiction; (3) the imposition by the Supreme Court of
              Appeals of the same discipline imposed in the foreign
              jurisdiction would result in a grave injustice; or (4) the
              misconduct proved warrants that a substantially different type
              of discipline be imposed by the Supreme Court of Appeals. 5

       5
        West Virginia has provided for reciprocal disciplinary proceedings since at least
1986 when Article VI, Section 28-A of the By-Laws of The West Virginia State Bar was
adopted and took effect. According to The Committee on Legal Ethics of the West Virginia
State Bar v. Battistelli, 185 W. Va. 109, 405 S.E.2d 242 (1991):

               Article VI, Section 28-A(a) provides that a final adjudication
               of professional misconduct in another jurisdiction conclusively
               establishes the fact of such misconduct for purposes of
               reciprocal disciplinary proceedings here. Subsection (b) places
               an affirmative duty on a lawyer to report the fact that he has
               been publicly disciplined or required to surrender his license to
               practice in a foreign jurisdiction. Article VI, Sections 28-A(c)
               and (d) require bar counsel either to investigate the foreign
               disciplinary action or to secure a copy of the disciplinary order
               and then to refer the matter to the Hearing Panel. Subsection
               (d) also indicates that the lawyer may challenge the validity of
               the foreign disciplinary order. However, under Article VI,
               Section 28-A(e), the attorney’s right to challenge the
               disciplinary action of a foreign jurisdiction is limited to the
(continued . . .)
                                                9
              The ODC sought reciprocal discipline of Mr. Doheny because he was

reprimanded by the Disciplinary Board of the Supreme Court of Pennsylvania. Mr.

Doheny sought dismissal on the basis that he was not publicly disciplined in Pennsylvania.

The HPS agreed with Mr. Doheny and concluded that Rules 3.20(b) and 3.20(c) of the

Rules of LDP require that a lawyer be publicly disciplined in a foreign jurisdiction in order

for the ODC to institute proceedings under Rule 3.20 of the Rules of LDP. We disagree.



              Initially, we note that “this Court gives respectful consideration to the

[HPS’s] recommendations while ultimately exercising [our] own independent judgment.”

Syl. Pt. 3, in part, Committee on Legal Ethics v. McCorkle, 192 W. Va. 286, 452 S.E.2d

377 (1994). The central issue in the instant matter is whether Rule 3.20 of the Rules of

LDP permits reciprocal discipline in cases where the respondent attorney was subject to

private discipline from a foreign jurisdiction, and we acknowledge that our research has

revealed no prior case in which this Court has had occasion to decide this issue. The HPS




              four grounds listed therein. Subsection (e) provides that at the
              conclusion of the proceedings the Committee ‘shall refer the
              matter to the supreme court of appeals with the
              recommendation that the same discipline be imposed’ unless
              (1) the procedure followed in the other jurisdiction violated due
              process; (2) there was a total infirmity of proof of misconduct;
              (3) imposition of the same discipline would result in a grave
              injustice; or (4) the misconduct warrants a substantially
              different type of discipline.

              Id. at 111-112, 405 S.E.2d at 244-245.

                                             10
focused on the express language of Rules 3.20(b) and 3.20(c) in concluding that ODC

cannot seek reciprocal discipline unless an attorney has been publicly disciplined in a

foreign jurisdiction.



              The relevant facts regarding this issue do not appear to be in dispute. Mr.

Doheny was issued a Private Reprimand by a three-member panel of Pennsylvania’s

Disciplinary Board on January 5, 2017. A private reprimand is one of several sanctions

that can be levied against an attorney who violates the Rules of Professional Conduct in

Pennsylvania. See 204 Pennsylvania Code § 83.204, Rule 204(a)(6). Further, a private

reprimand issued in Pennsylvania is not subject to disclosure except in certain enumerated

circumstances. See 204 Pennsylvania Code § 83.402, Rule 402. 6



              The HPS concluded, and Mr. Doheny now argues, that the HPS and this

Court are without subject matter jurisdiction to hear this matter because Mr. Doheny was

not publicly disciplined in Pennsylvania. In support of its recommendation, the HPS relied

on subsections (b) and (c) of Rule 3.20 of the Rules of LDP. While we agree that both

subsections refer to public discipline in another jurisdiction, we find no jurisdictional

limitations or restrictions in those subsections. Instead, we find that those subsections


       6
         According to the HPS’s Recommended Decision, “[i]t is not disputed that in the
State of Pennsylvania the public is not entitled to information regarding the Respondent’s
disciplinary action and that Respondent’s disciplinary file is not public information subject
to disclosure except under those limited circumstances set forth in Rule 402.”

                                             11
impose procedural duties on lawyers and the ODC when the circumstances set forth in the

subsections are met. Subsection (b) imposes a duty on lawyers, affirmatively requiring

that they “shall” notify the ODC of public discipline by another jurisdiction, and subsection

(c) affirmatively imposes a duty on the ODC requiring that it “shall” investigate and refer

the matter to the HPS following notification of public discipline in another jurisdiction. 7

However, neither subsection (b) nor subsection (c) prohibits the ODC from referring

reciprocal matters to HPS, or HPS from taking disciplinary action, with regard to attorneys

upon whom private discipline has been imposed in other jurisdictions.



              Rule 3.20 contains five subsections, and we find that subsection (a) provides

the HPS and this Court with jurisdiction to impose reciprocal discipline on Mr. Doheny.

Pursuant to Rule 3.20(a) of the Rules of LDP “[a] final adjudication in another jurisdiction

… of misconduct constituting grounds for discipline of a lawyer … conclusively

establish[es] such conduct” for any proceedings under “these rules.” Rule 3.20(a) does not

simply authorize reciprocal discipline under the restrictions of the remaining subsections

of Rule 3.20, but instead authorizes such discipline under the broader term of “these rules.”

As more fully set forth below, “these rules,” namely the Rules of LDP, provide the HPS

and this Court broad authority to impose discipline on attorneys licensed to practice in




       7
        Both subsections contain identical duties for voluntary surrender of a law license
in another jurisdiction. However, because a voluntary surrender is not at issue in this case,
we need not address such duties.

                                             12
West Virginia.    Mr. Doheny’s Private Reprimand is a final adjudication in another

jurisdiction of misconduct constituting grounds for discipline, and pursuant to Rule 3.20(a)

of the Rules of LDP, that final adjudication conclusively establishes such conduct.



              Mr. Doheny further argues that Rule 4.4(8) of the Rules of LDP prohibits the

ODC from seeking reciprocal discipline against him because he has not been publicly

disciplined in another jurisdiction.    Rule 4.4(8) of the Rules of LDP states that

“[d]isciplinary counsel shall perform all prosecutorial functions and have the authority to:

… (8) seek reciprocal discipline when informed of any public discipline imposed in any

other jurisdiction.” Although subsection (8) of Rule 4.4 does not expressly grant the ODC

authority to seek reciprocal discipline based on a private reprimand, subsection (8) is one

of several subsections that grant the ODC far-reaching authority to seek discipline of

attorneys admitted to practice in West Virginia. The ODC has broad authority to “evaluate

all information coming to its attention by complaint or from other sources alleging lawyer

misconduct or incapacity.” Rule 2.4 of the Rules of LDP. Of particular significance, Rule

4.4(4) grants the ODC authority to “prosecute violations of the Code of Judicial Conduct

and Rules of Professional Conduct before the Lawyer Disciplinary Board, the Judicial

Investigation Commission, the Judicial Hearing Board, and [this Court].” We believe the

broad authority granted the ODC by Rule 4.4(4) encompasses the authority to seek

reciprocal discipline against Mr. Doheny. Such authority is consistent with the overriding

goals and purpose of the Rules of LDP. Indeed, Rule 1 of the Rules of LDP provides “[t]he


                                            13
… conduct of the bench and bar is of the highest importance to the people of the State of

West Virginia and to the members of the legal profession.”



              Early in West Virginia jurisprudence, our “Legislature possessed the

authority to govern the admission and practice of attorneys in West Virginia courts, but []

the judiciary retained its common law supervisory powers ‘to exclude or admit, on

application for admission, or to dismiss, after admission, for misconduct or unfitness of

character ….’ Ex parte Hunter, 2 W. Va. 122, 182 (1867).” See generally State ex rel.

Askin v. Dostert, 170 W. Va. 562, 565-566, 295 S.E.2d 271, 275 (1982). However, this

authority to oversee the practice of law has been modified over the years. Now, [t]he

exclusive authority to define, regulate and control the practice of law in West Virginia is

vested in the Supreme Court of Appeals.” Syl. Pt. 1, Id.



              “The position of this Court as sole regulator of the practice of law in West

Virginia began with the enactment by the Legislature, in 1945, of W. Va. Code § 51-1-4a

[]. See 1945 W. Va. Acts ch. 44. … Furthermore, with ratification of the 1974 Judicial

Reorganization Amendment the exclusive power of this Court to govern the practice of law

attained the status of constitutional mandate. W. Va. Const. art. 8, § 1 et seq.” Askin, 170

W. Va. at 566, 295 S.E.2d 271, 275 (1982). It is now well established that “[t]he authority

of the Supreme Court to regulate and control the practice of law in West Virginia, including

the lawyer disciplinary process, is constitutional in origin W. Va. Const. art. VIII, § 3.”


                                            14
Syl. Pt. 2, Lawyer Disciplinary Board v. Kupec, 202 W. Va. 556, 505 S.E.2d 619 (1998).

By order approved May 25, 1994, (effective July 1, 1994), this Court adopted the Rules of

Lawyer Disciplinary Procedure. 8 “The Rules of LDP establish general guidelines for

conducting attorney disciplinary proceedings.” Id. at 564, 505 S.E.2d 619, 627 (1998).

Pursuant to these rules, specifically Rules 3.20(a) and 4.4(4), the HPS, and indeed this

Court, have the authority to impose reciprocal discipline regardless of whether the

underlying discipline imposed by the foreign jurisdiction is private or public.       We,

therefore, find no error in the ODC’s decision to pursue this matter as a reciprocal

disciplinary action.



              Because the HPS determined that it lacked jurisdiction to address this matter

as a reciprocal disciplinary action, it did not proceed with consideration of the matter on

the merits pursuant to Rule 3.20 of the Rules of LDP. Accordingly, having determined that

both the HPS and this Court do, in fact, have jurisdiction over this reciprocal matter, we

remand the case to the HPS to proceed with the reciprocal disciplinary process set forth in

the Rules of LDP. 9


       8
        The adoption of the Rules of Lawyer Disciplinary Procedure superseded the
provisions of Article VI of the By-Laws of The West Virginia State Bar, effective July 1,
1994.
       9
          Rule 3.20(d) of the Rules of LDP permits an attorney subject to reciprocal
discipline to challenge the validity of the disciplinary order entered in the foreign
jurisdiction. However, in order to do so, such attorney must request a formal hearing and
file with the Office of Disciplinary Counsel a full copy of the record of the disciplinary
(continued . . .)
                                            15
B.     REQUEST TO SEAL RECORD

              The HPS, having concluded that “private discipline fails to meet the

requirements within the clear dictates of Rule 3.20” of the Rules of LDP, further

recommended that Mr. Doheny’s Motion to Seal the Record in this matter be granted. We

also reject this recommendation.



              “The principle [sic] purpose of attorney disciplinary proceedings is to

safeguard the public’s interest in the administration of justice.” Syl. Pt. 3, Daily Gazette

Co. Inc. v. Committee on Legal Ethics of the West Virginia State Bar, 174 W. Va. 359, 326

S.E.2d 705 (1984). In that regard, we have held that “[u]nder West Virginia Constitution

art. III, § 17, which provides that ‘The courts of this State shall be open,’ there is a right of

public access to attorney disciplinary proceedings.” Syl. Pt. 4, Id. In support of this

holding, this Court noted that “[p]rocedures governing professional discipline are

emblematic of the character of a profession. Confidentiality favors insulating the legal




proceedings which resulted to imposition of the disciplinary order. In response to ODC’s
Motion, Mr. Doheny requested that the action be dismissed and sealed. In the alternative,
Mr. Doheny requested a hearing before the HPS for ODC to be “required and compelled
to explain themselves and their actions.” On remand, the HPS should determine, inter alia,
if this matter may be resolved without a hearing pursuant to Rule 3.20 of the Rules of LDP,
or whether Mr. Doheny has effectively asserted a request for a hearing and met the
requirements entitling him to a hearing pursuant to Rule 3.20(d) to address the validity of
the disciplinary order entered in Pennsylvania.

                                               16
profession from adverse publicity over the public interest in the proper administration of

justice.” Id. at 365, 326 S.E.2d 705, 711 (1984). 10


              Mr. Doheny argues that he provided the ODC with copies of his Private

Reprimand and “other related documents” pursuant to Rule 3.19 of the Rules of LDP and

that such documents should remain confidential pursuant to Rule 2.6 of the Rules of LDP. 11

Mr. Doheny further argues that the ODC “arbitrarily” changed its investigation from a

criminal conviction investigation to a reciprocity investigation and then filed confidential

records on the public docket of these proceedings. According to Mr. Doheny, if this case




       10
          Prior to this Court’s decision in Daily Gazette, 174 W. Va. 359, 326 S.E.2d 705
(1984), the West Virginia State Bar used private reprimands as a method of official
discipline. However, our decision in Daily Gazette made it clear that private reprimands
were “in direct contravention with the ‘open courts’ provision of the West Virginia
Constitution art. III, § 17.” Id. at 367, 326 S.E.2d 705, 713.


       11
         Rule 3.19 of the Rules of LDP addresses felony convictions that do not reflect
adversely on a lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects.
Rule 2.6 of the Rules of LDP provides as follows:

              The details of complaints filed with or investigations
              conducted by the Office of Disciplinary Counsel shall be
              confidential, except that when a complaint has been filed or an
              investigation has been initiated, the Office of Disciplinary
              Counsel or the lawyer may release information confirming or
              denying the existence of a complaint or investigation,
              explaining the procedural aspects of the complaint or
              investigation, or defending the right of the lawyer to a fair
              hearing. Prior to the release of information confirming or
              denying the existence of a complaint or investigation by the
              Office of Disciplinary Counsel, reasonable notice shall be
              provided to the lawyer.
                                            17
is dismissed for lack of subject matter jurisdiction, it will be as if the case was never filed

so there will be no final disposition of any discipline against him.



               However, because we find no error in the ODC’s decision to pursue this

matter as a reciprocal disciplinary action and decline to approve the HPS’s

recommendation that this matter be dismissed for lack of subject matter jurisdiction, we

are unpersuaded by Mr. Doheny’s arguments. In addition, we note that this Court, on

October 4, 2018, and on January 28, 2021, refused similar motions by Mr. Doheny to seal

the records of this matter. Mr. Doheny has provided no authority or justification to warrant

a different decision at this stage of the proceedings with regard to his motion to seal the

record in this matter. Finally, consistent with our holding in Daily Gazette that “courts of

this state shall be open,” we believe that Mr. Doheny has failed to provide justification in

this matter to overcome the public’s right of access to court proceedings, including lawyer

disciplinary matters. Daily Gazette, 174 W. Va. at 365, 326 S.E.2d at 711.




                                    IV. CONCLUSION

              For the reasons set forth herein, we reject the HPS’s Recommended Decision

filed on October 4, 2021, in which it concluded that the HPS and this Court are without

subject matter jurisdiction to hear this reciprocal disciplinary matter. Accordingly, we

remand this case for proceedings consistent with this opinion. Finally, we reject HPS’s

recommendation that the record in this matter be sealed.

                                              18
Recommended Decision Rejected and Case Remanded.




       19